Motion to vacate stay granted. Motion to dismiss appeal granted and the appeal dismissed, with $400 costs and $100 costs of motion, upon the grounds (1) that, the order of the Appellate Division in Northeast Hotel Assocs. v National Adv. Co., does not finally determine the action within the meaning of the Constitution; and (2) that, as to the remaining orders appealed from, no substantial constitutional question is directly involved. Motion to limit the time within which to move for leave to appeal denied.